UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________________

TANYA M. CHASE,
                                                                     DECISION AND ORDER
                                      Plaintiff,
                                                                     18-CV-1227L

                      v.


ANDREW SAUL,
Commissioner of Social Security,

                              Defendant.
________________________________________________



       Plaintiff appeals from a denial of disability benefits by the Commissioner of Social Security

(“the Commissioner”). The action is one brought pursuant to 42 U.S.C. §405(g) to review the

final determination of the Commissioner.

       On March 13, 2015, plaintiff, then 35 years old, filed applications for a period of disability

and disability insurance benefits, and Supplemental Security Income benefits, under Titles II and

XVI of the Social Security Act. Plaintiff alleged an inability to work since January 1, 2010.

(Dkt. #5 at 17). Her applications were initially denied.

       Plaintiff requested a hearing, which was held on August 30, 2017 via videoconference

before Administrative Law Judge (“ALJ”) Elizabeth Ebner. The ALJ issued a decision on

October 3, 2017, concluding that plaintiff was not disabled under the Social Security Act. (Dkt.

#5 at 17-27). That decision became the final decision of the Commissioner when the Appeals

Council denied review on September 2, 2018. (Dkt. #5 at 1-4). Plaintiff now appeals.
          The plaintiff has moved to remand the matter for further proceedings (Dkt. #10), and the

Commissioner has cross moved (Dkt. #14) for judgment on the pleadings, pursuant to Fed. R. Civ.

Proc. 12(c). For the reasons that follow, the plaintiff’s motion is denied, the Commissioner’s

cross motion is granted, and the decision appealed-from is affirmed.

                                           DISCUSSION

          Determination of whether a claimant is disabled within the meaning of the Social Security

Act requires a five-step sequential evaluation, familiarity with which is presumed. See Bowen v.

City of New York, 476 U.S. 467, 470-71 (1986). The Commissioner’s decision that a plaintiff is

not disabled must be affirmed if it is supported by substantial evidence, and if the ALJ applied the

correct legal standards. See 42 U.S.C. § 405(g); Machadio v. Apfel, 276 F.3d 103, 108 (2d Cir.

2002).

          The ALJ’s decision recites detailed findings of fact and recites the bases upon which they

rest. Upon careful review of the complete record, I believe that the ALJ applied the correct legal

standards, and that her finding that plaintiff is not totally disabled is supported by substantial

evidence.

          In assessing plaintiff’s application, the ALJ summarized plaintiff’s medical records, with

particular focus on plaintiff’s bipolar disorder, anxiety, posttraumatic stress disorder (“PTSD”),

back pain, leg pain, wrist pain, status post benign brain tumor, headaches, opioid dependence in

remission, alcohol abuse in remission, and cannabis use in remission, which she determined

together constituted a severe impairment not meeting or equaling a listed impairment. (Dkt. #5

at 19).

          Upon review of the evidence of record, the ALJ determined that plaintiff retains the

residual functional capacity (“RFC”) to perform light work, except that she can only frequently


                                                  2
use foot controls or hand controls; frequently reach overhead and in all directions, handle and

finger; occasionally climb ramps and stairs; never climb ladders, ropes or scaffolds; occasionally

balance, stoop, kneel, crouch and crawl; cannot be exposed to dangerous moving mechanical parts

or unprotected heights; is limited to simple repetitive routine tasks, but not at an assembly line

pace; can only make simple work-related decisions; can only occasionally have contact with

supervisors, coworkers or the public; and can only tolerate occasional changes in the work setting.

(Dkt. #5 at 21). When given this RFC at the hearing as a hypothetical, vocational expert Jane F.

Beougher testified that such an individual could perform the representative occupations of

merchandise marker, electrode cleaner, and housekeeper. (Dkt. #5 at 26).

         Plaintiff’s chief argument is that the ALJ’s decision was not supported by substantial

evidence, and that the ALJ failed to sufficiently explain the reasons for her conclusions or to

identify the weight she gave to certain medical opinions of record.

         These medical opinions were comprised of an April 28, 2015 opinion by consulting

psychiatrist Dr. Susan Santarpia (Dkt. #5 at 382-86), and an August 9, 2017 opinion by treating

social worker Denise Ammerman. (Dkt. #5 at 537-42). 1 Although the ALJ discussed both

opinions, she failed to articulate the weight given to them, or to explain how her RFC findings

reflected the limitations described therein.

         While an ALJ is required to set forth the weight given to medical opinions of record, an

ALJ’s failure to do so may be found harmless, where the ALJ discusses the opinions in sufficient

detail and makes findings that are generally consistent with them. See Staley v. Saul, 2020 U.S.



1
  Neither the ALJ nor plaintiff mentioned an additional opinion in the record; that of treating social worker Shanena
Brundage, dated August 25, 2017. (Dkt. #5 at 697-701). Given that Ms. Brundage’s opinion does not support
plaintiff’s claim of disability and largely mirrors Ms. Ammerman’s – identifying a history of symptoms including
feelings of guilt, mood disturbance, difficulty thinking or concentrating, and substance dependence, but specifying no
limitations whatsoever arising from those symptoms – the ALJ’s failure to include it in her discussion is harmless
error.
                                                          3
Dist. LEXIS 29157 at *12-*13 (W.D.N.Y. 2020); Buscemi v. Colvin, 2014 U.S. Dist. LEXIS

134827 at *34-*35 (W.D.N.Y. 2014).

       Here, the ALJ’s reasoning is sufficiently detailed to permit review, and the manner in

which the ALJ’s RFC finding reflected the medical opinions of record is so transparent that

additional explanation is not required. Simply put, while the ALJ did not explicitly state the

extent to which she credited Dr. Santarpia’s or Ms. Ammerman’s opinions, she manifestly gave

them significant weight, and her RFC finding accounts for, and even exceeds, all of the limitations

they described. Dr. Santarpia found that plaintiff is able to understand and carry out simple

directions and instructions, perform simple and complex tasks independently, maintain attention

and concentration, maintain a schedule, learn new tasks, make appropriate decisions, relate

adequately with others, and deal appropriately with stress. (Dkt. #5 at 385). Ms. Ammerman

indicated that plaintiff’s prior medical history had included symptoms including memory

impairment, decreased energy, easy distractibility and thinking disturbances, but indicated no

limitations in any functional area that resulted from them. (Dkt. #5 at 537-42).

       In her decision, the ALJ noted that neither Dr. Santarpia nor Ms. Ammerman had identified

“any significant work related limitations” in their opinions, but nonetheless acknowledged that,

“the record shows that . . . [plaintiff] is in treatment for bipolar disorder and PTSD. The [RFC]

capacity considered these mental health issues by limiting the claimant to simple tasks, without

production standards, and limited contact with others.” (Dkt. #5 at 25).      Given that the ALJ

discussed – and her RFC finding fully reflected (and even exceeded) – the limitations suggested

in the opinions of Dr. Santarpia and Ms. Ammerman, the ALJ’s error in failing to specify the

weight given to those opinions was harmless.




                                                4
        Plaintiff also contends that the ALJ’s decision was inconsistent, in that the ALJ described

plaintiff’s hearing testimony as “forthright” and found that the medical evidence of record

“mostly” supported her allegations, yet failed to fully incorporate into her RFC finding plaintiff’s

hearing testimony that she needed to lie down sometimes and felt tired 3 days per week. Because

neither plaintiff’s diagnoses nor the medical evidence of record substantiate the need to lie down

or be off-task, and because none of plaintiff’s treating or examining physicians identified such a

limitation, I find that the ALJ’s decision not to fully credit plaintiff’s testimony on that point was

supported by substantial evidence, and was not erroneous.

        In sum, I find that substantial evidence supports the ALJ’s conclusion that plaintiff, at the

time of her alleged onset date a 30-year-old woman with a high school education and past relevant

work as a bartender, laundromat worker and sales clerk, was not totally disabled, due to the ALJ’s

finding at step five that although plaintiff’s RFC would not permit her to return to her past relevant

work, several alternative positions existed in the economy that plaintiff could perform. (Dkt. #5

at 26). I find no basis to disturb it.

                                           CONCLUSION

        For the forgoing reasons, plaintiff’s motion for judgment on the pleadings (Dkt. #10) is

denied, and the Commissioner’s cross motion for judgment on the pleadings (Dkt. #14) is granted.

The Commissioner’s decision that plaintiff was not disabled is in all respects affirmed, and the

complaint is dismissed.

        IT IS SO ORDERED.


                                         _______________________________________
                                                   DAVID G. LARIMER
                                                 United States District Judge
Dated: Rochester, New York
       March 25, 2020.

                                                  5
